Title: From George Washington to Timothy Edwards, 21 June 1782
From: Washington, George
To: Edwards, Timothy


                  
                     sir
                     Head Quarters 21st June
                     1782
                  
                  The thousand Barrels of salted provisions which the Contract
                     obliges you to furnish, I concive to be intended for the contingent purposes
                     of the Army, dependg on particular Operations, and not for immediate
                     stores—previous therefore to replying to your Qustion respectg the places of
                     Deposit, I will be glad to know, whether the Contractor for the movg Army,
                     mean to supply any Quantity of salted provisions for immediate Issue, or
                     occasional Expenditures—for the latter, should it be your Intention, I have no
                     hesitation to give you an instant reply—and upon a resolution of that point, I
                     shall be enabled better to determine the former. I am Sir Your most Obed. Servt
                  
                     Go: Washington
                     
                  
               